            Case 1:20-cv-06508-CM Document 5 Filed 08/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HENRY JACKSON,

                               Plaintiff,
                                                                  20-CV-6508 (CM)
                      -against-
                                                                 CIVIL JUDGMENT
U.S. SECRET SERVICES,

                               Defendant.

         Pursuant to the order issued August 19, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that under the April 23, 2019 order in

Jackson v. Office of the Civil Rights Comptroller, ECF 1:19-CV-1827, 6 (S.D.N.Y. Apr. 23,

2019), the complaint is dismissed without prejudice.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     August 19, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
